—Judgment, Supreme Court, New York County (Arlene Silverman, J.), rendered May 14, 1997, convicting defendant, after a jury trial, of attempted burglary in the second degree, and sentencing him, as a second felony offender, to a term of 6 years, unanimously affirmed.
The court properly exercised its discretion in precluding defendant from commenting on the People’s failure to call a witness and in instructing the jury not to speculate as to what *8testimony the witness might have given, since defendant did not establish any foundation for such a summation comment (see, People v Tankleff, 84 NY2d 992, 995).
The record establishes a valid waiver of defendant’s right to attend bench conferences during voir dire. Concur — Ellerin, P. J., Nardelli, Williams, Saxe and Friedman, JJ.